Title: 3d.
From: Adams, John Quincy
To: 


       Drank tea at old Mrs. Marsh’s. Mr. and Mrs. Shaw have, a very high opinion of this Person; and I believe a just one. She appears to me, to be ting’d with Superstition, but of such as can do no harm in the world, and may be greatly conducive to her own happiness. Was about an hour at Mr. White’s, and afterwards at Mr. Duncan’s; a numerous Company there. Mr. Moores, and Ab: Duncan came and spent the remainder of the Evening here. Felt low spirited but tickled my spleen, by reading Young’s 6th. Satire in the love of Fame.
      